Citation Nr: 0733023	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  98-16 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for Guillain-Barre 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which determined that new and 
material evidence had not been received to reopen a 
previously denied claim for service connection for Guillain-
Barre syndrome (GBS).  The veteran disagreed with this 
decision in June 1995 and perfected a timely appeal in 
October 1995.  A personal hearing was held at the RO on the 
veteran's application to reopen a previously denied claim for 
service connection for GBS in February 1999.  The veteran 
requested a videoconference Board hearing in December 1999.

In April 2001, the Board reopened the previously denied claim 
for service connection for GBS and remanded it to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
additional development.  The Board remanded the veteran's 
claim again in July 2003.  A videoconference Board hearing 
was held in December 2003 before a Veterans Law Judge who 
subsequently retired from the Board.  The Board remanded the 
veteran's claim again in July 2004 and May 2005.  The veteran 
requested another videoconference Board hearing in July 2006.  
The Board remanded the veteran's claim again in August 2006.  
A videoconference Board hearing was held before the 
undersigned Acting Veterans Law Judge in May 2007.


FINDINGS OF FACT

The veteran was not treated for Guillain-Barre syndrome (GBS) 
during active service; the competent medical evidence weighs 
against a medical nexus between the veteran's currently 
diagnosed GBS and service.


CONCLUSION OF LAW

Guillain-Barre syndrome (GBS) was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the veteran's claim, the RO provided the 
appellant with notice in November 2001, subsequent to the 
initial adjudication and after the previously denied claim 
was reopened by the Board.  While the notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  The 
claim was subsequently readjudicated in supplemental 
statements of the case (SSOCs) issued in April 2002, August 
2003, December 2004, and November 2005, following the 
provision of notice.  The December 2004 and November 2005 
SSOC included applicable VCAA notice.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The veteran has not alleged 
any prejudice as a result of the untimely notification, nor 
has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess, supra.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the RO and the Board.  
The veteran was afforded a VA examination in connection with 
this claim in December 2001.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.  

Service Connection for Guillain-Barre Syndrome (GBS)

The veteran contends that he experienced symptoms of GBS 
during active service and that his GBS was misdiagnosed 
during service as neuropathy.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage, 10 Vet. 
App. at 495-498.

A review of the veteran's service medical records indicates 
that he was clinically normal at his enlistment physical 
examination in November 1967 and at his separation physical 
examination in February 1970.  He was not treated for GBS 
during active service.

VA clinical records shows that the veteran was hospitalized 
at a VA Medical Center in May 1972 following sudden onset 
weakness in all 4 extremities.  He gave a history of 
appendectomy 11 days prior to admission and sudden onset of 
weakness approximately one week after that surgery.  An 
electromyelogram (EMG) was normal although the evoked 
potential was small and of low amplitude, consistent with 
GBS.  The assessment included GBS.

On VA neuropsychiatric examination in August 1972, the 
veteran complained of diarrhea, chills, fever, and abdominal 
pain since May 1972, and weakness in his legs, right greater 
than left.  He reported that, following an appendectomy, he 
had collapsed and had been diagnosed with GBS.  Physical 
examination showed that the veteran walked with Canadian 
crutches and with a wide base, slowly but steadily, and had a 
steppage gait with flapping of both feet.  He was able to sit 
down and get up out of a chair without assistance, using his 
crutches, and to extend both hands in front of him.  He had 
generalized atrophy of the lower extremities and weakness of 
the trunk.  There were no sensory disturbances.  The VA 
examiner stated that he did not have the veteran's VA 
hospital records for review, although the veteran reported 
being diagnosed with GBS and experiencing "considerable 
resolution of this disorder."  The diagnosis was GBS.

On VA orthopedic examination in August 1972, the veteran 
complained of pain in both knees and difficulty walking.  He 
reported being treated twice during active service for low 
back pain and noticed increasing difficulty arising from bed, 
difficulty getting up, and stiffness in his legs, beginning 
in December 1969 and worsening until he experienced complete 
loss of use of his arms and legs in May 1972.  Physical 
examination showed ambulation with crutches, vesiculation of 
extrinsic muscles of upper and lower extremities, a full 
range of motion in both knees, no instability, and less 
functional strength of the lower extremities.  The VA 
examiner opined that the onset of GBS occurred while the 
veteran was on active service "when he initially complained 
of the difficulty in arising from a resting position.  This 
would have been in the fall of 1970 prior to leaving the 
armed services."  This examiner further opined that Guillan-
Barre's paralysis does not come on suddenly, does not seem 
reasonable to be associated with an appendectomy and the 
veteran's history of stiffness and difficulty in arising from 
a resting position referred to the development of clinically 
obvious GBS.  The diagnoses included GBS.

In April 1973, the Social Security Administration (SSA) found 
that the veteran was disabled due to GBS effective May 17, 
1972.

On VA examination in September 1973, the diagnosis was GBS, 
with anxiety, irritability and mild depression.

VA outpatient treatment records dated in October 1973, 
October 1974, October 1975, and October 1976, show that the 
veteran continued to experience residuals of GBS.  In October 
1975 and October 1976, the veteran's GBS was stable.

On VA examination in July 1977, the examiner stated that the 
veteran had not shown "any appreciable improvement" since 
1973.  The diagnosis was GBS with anxiety and depression.

In a November 1981 letter, B.G.B., M.D. stated that the 
veteran had a history of neurological disease diagnosed as 
GBS.  The diagnostic impression was residuals of GBS.

On private outpatient treatment in January 1982 with W.D.M., 
M.D., the veteran complained of continued difficulties 
walking up and down stairs, getting in and out of a chair and 
in and out of a car, easy fatigability, an unstable gait, and 
a tendency to fall at night.  Following physical examination, 
the impression was residuals of GBS characterized primarily 
by a moderately severe paraplegia with atrophy of the distal 
musculature of the lower extremities and absent ankle jerks.

On VA outpatient treatment in May 1993, the impression was 
status-post GBS with lower extremity difficulty on 
ambulation.

On VA outpatient treatment in March 1995, the veteran 
complained of paresthesias of the bilateral lower extremities 
at night.  Physical examination showed positive disuse 
atrophy of the Achilles tendon bilaterally, negative deep 
tendon reflexes, bilateral foot drop, and positive sensation 
in all modalities.  The impressions included status-post GBS 
with residual lower extremity weakness.  Following subsequent 
VA outpatient treatment in May 1995, the diagnosis was GBS 
with bilateral lower extremity weakness and peripheral 
neuropathy.

Following VA electromylogram (EMG) in December 1997, the 
assessment was axonopathic motor peripheral neuropathy of all 
extremities and severe in the lower extremities.  The VA 
examiner stated that this finding was non-specific regarding 
etiology but could represent chronic axonopathic changes 
secondary to remote GBS.

In a February 1998 written response to a letter from the 
veteran, A.J.W., M.D. stated that the exact "trigger" for 
GBS is non-specific and probably can consist of a variety of 
things.  Dr. A.J.W. further stated that, although GBS could 
be triggered by surgery, GBS had to develop promptly and 
could not be delayed for months or years following surgery.   

In a February 1998 written response to a letter from the 
veteran, J.J.K., M.D. stated, "[s]o the question therefore 
is whether you had a transient neuropathy with incomplete 
recovery or whether in fact you have a chronic, progressive 
neuropathy.  From you[r] letter, it is impossible to tell.  
The notes you sent along suggest you have Guillain-Barre 
syndrome.  If so, this is in fact a transient neuropathy and 
it may be that you indeed have a transient neuropathy with 
incomplete recovery...Again, it is not possible to tell for 
sure from your letter."  The veteran attached a handwritten 
note to Dr. J.J.K.'s letter in which he contended that this 
opinion was consistent with his August 1972 diagnosis of GBS.

In a March 1999 letter to the veteran, J.W.R., M.D. stated 
that he agreed that the veteran's EMG was not consistent with 
his form of demyelinating GBS, "although it is still 
possible that you may have suffered from one of the rarer 
axonal forms of this disease."  Dr. J.W.R. noted that he had 
received details of the veteran's discharge and "some 
details of your subsequent illness.  Unfortunately, there are 
many specific medical details that are lacking in this 
information."  The physician did not offer an opinion as to 
the etiology of the veteran's condition.  

In a September 2000 written response to a letter from the 
veteran, R.B.D., M.D. stated that GBS came in two varieties: 
acute and chronic.  "According to the orthopedic examination 
on August 22, 1972, you noticed stiffness and other motor 
symptoms in 1969 which seemed to progress slowly, but then in 
May 1972, you had an acute episode of weakness, which was 
presumably acute axonal GBS, from which you made only a 
modest recovery.  If the symptoms that began in December 1969 
were from GBS, it would be of the chronic variety.  Chronic 
GBS usually doesn't evolve into an acute axonal GBS.  Thus, 
it is difficult to make a case for antecedents of the 1972 
acute GBS to have been present since December 1969."

On VA examination in December 2001, the veteran reported 
being diagnosed with GBS in 1972 following an appendectomy 
and post-surgical illness.  He reported gradual improvement 
and denied any relapses since 1972.  The VA examiner reviewed 
the veteran's claims file.  Although the veteran reported 
experiencing low back pain with weakness in 1968 and 1969, 
the VA examiner noted that the service medical records only 
showed treatment for low back pain, diagnosed as lumbar 
strain, and did not mention any neurological signs or 
symptoms then or at the veteran's separation physical 
examination.  The VA examiner opined that there was no 
evidence in the veteran's service medical records of any 
neurological disorder prior to 1972.  The examiner further 
stated that GBS was an acute peripheral neuropathy which 
frequently had its onset following a surgical procedure or 
certain types of infection and did not have gradual onset.  
The diagnosis was axonopathic variant of GBS with onset in 
1972.

In November 2002, the VA examiner who provided an opinion in 
December 2001 again reviewed the veteran's claims file, 
including private treatment records and opinions, and stated 
that it was still his opinion that the veteran was afflicted 
with GBS with onset in 1972.  This VA examiner stated that, 
although the veteran reported a history of relapses to his 
private examiners, he had not reported any relapses when 
examined in December 2001.  In addition, this VA examiner 
again noted that the veteran's in-service back strain was not 
accompanied by any neurological signs or symptoms.

On private outpatient treatment in May 2003 with D.O., M.D. 
the veteran complained of severe weakness involving the legs 
coupled with new weakness in the arms.  The veteran's history 
included motor neuropathy with a diagnosis of GBS "which 
began insidiously with symptoms in the 1969-1979 timeframe."  
The veteran reported burning and tingling that rapidly 
progressed during active service until his discharge in 1970, 
followed by post-service fluctuations.  Dr. D.O. stated that 
the veteran had an atypical case of motor neuropathy "of the 
Guillain-Barre variant" since most of his residual deficits 
had remained and worsened.  Dr. D.O. also stated, "Prior to 
his formal diagnosis of GBS in 1972, the patient had 
insidious fluctuating symptoms that with the benefit of 
hindsight should certainly be considered as part and parcel 
of his neuropathy."  Dr. D.O. opined that the veteran's GBS 
manifested itself "well before" the diagnosis of GBS in 
1972, "probably 2-3 years before while in the service."  
The assessment was symptoms and findings consistent with a 
history of a severe case of GBS.  

In a May 2003 letter to the veteran, D.A.M., M.D. stated that 
it was his understanding that the veteran had been diagnosed 
with GBS in 1972.  However, the veteran reported symptoms of 
"easily attributable" GBS beginning in 1969.  At that time, 
the veteran noticed some weakness in his proximal muscles of 
the lower extremities, difficulty getting out of chairs, and 
some polyneuropathy-type symptoms.  Dr. D.A.M. stated, 
"While these symptoms were somewhat aggravating they were 
not great enough to cause him to seek medical care at that 
time."

In a May 2003 letter, N.M.L., M.D. stated that the veteran 
reported a number of symptoms that he had experienced during 
his tour of duty in Vietnam including bilateral lower and 
upper extremity burning/tingling and severe weakness "to the 
point of complete paralysis at one time."  The veteran 
attributed his GBS to multiple in-service vaccinations and 
injections.  The physician did not offer an opinion.

The Board finds the preponderance of the evidence is against 
the veteran's service connection claim for GBS.  Although the 
veteran testified at his Travel Board hearing that he 
experienced neurological problems during active service that 
he later attributed to GBS, as the VA examiner noted in 
December 2001, his in-service treatment for back strain and 
sprain in 1968 and 1969 did not show any neurological signs 
or symptoms that could be attributed to GBS.  The veteran's 
service medical records also are completely silent with 
respect to any complaints of or treatment for neurological 
symptoms; he was completely clinically normal at his entrance 
on to and separation from active service.  

The post-service medical evidence shows that the veteran was 
diagnosed with GBS in May 1972, or more than 2 years after 
his service separation, after sudden onset weakness in his 
extremities.  The Board acknowledges that there is a VA 
orthopedist's opinion dated in August 1972 and an opinion 
from Dr. D.O. in May 2003 that support the veteran's claim.  
At the veteran's VA orthopedic examination in August 1972, he 
reported that he had experienced difficulty arising from his 
bed and getting up from a seated position and stiffness in 
his legs during active service.  The veteran also reported to 
Dr. D.O. in May 2003 that he had experienced rapidly 
progressing burning and tingling during active service.  It 
appears that based on those reported in-service complaints, 
the VA examiner and Dr. O. concluded that the veteran's GBS 
had its onset in service. 

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429 (1995).  The probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
See generally, Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993).  Greater weight may be placed on one physician's 
opinion than another's depending on factors such as the 
reasoning employed by the physicians and whether or not (and 
the extent to which) they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Although the veteran reported to several physicians the onset 
of neurological-type symptoms in service, his reported 
history is contradicted by his service medical records which 
show only that he was treated for complaints of low back pain 
without any neurological signs or symptoms in 1968 and 1969.  
It also is not clear whether the VA orthopedist in August 
1972 or Dr. D.O. in May 2003 had access to or reviewed the 
claims file or service medical records prior to offering 
their opinions.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005) (citing Swann v. Brown, 5 Vet. App. 229 (1993), and 
Reonal v. Brown, 5 Vet. App. 458 (1993)).  Therefore, to the 
extent that the VA orthopedic examiner's August 1972 opinion 
and Dr. D.O.'s May 2003 opinion can be read as opinions of a 
nexus to service, they are not competent evidence.  Id.  See 
also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  The 
Board similarly rejects the May 2003 opinion from Dr. D.A.M. 
since it was based on the veteran's inaccurately reported 
history of in-service symptoms of GBS.

Weighing against this evidence are reports of VA examinations 
in August 1972, September 1973, and July 1977, all of which 
confirmed that the onset of the veteran's GBS was in May 
1972.  The veteran did not report any in-service history of 
weakness, stiffness, difficulty getting up, or difficulty 
getting out of bed at any of these examinations.  He also did 
not report any in-service history when seen by Dr. B.G.B. in 
November 1981 or by Dr. W.D.M. in January 1982.  Further, 
following a review of the veteran's claims file, including 
his service medical records, and a comprehensive physical 
examination of the veteran, the VA examiner concluded in 
December 2001 and November 2002 that there was no clinical 
evidence in the service medical records that the veteran 
experienced GBS prior to 1972.  In fact, that examiner 
specifically commented that there were no neurological 
complaints or findings during service.  The Board finds the 
VA examiner's opinions in December 2001 and November 2002, 
along with the other VA examination reports contemporaneous 
to the August 1972 VA orthopedic examination report, more 
probative on the issue of whether the veteran's GBS is 
related to active service.  

Therefore, the Board finds that the August 1972 VA orthopedic 
examiner's opinion and that offered by Dr. D.O. in May 2003, 
when weighed against the opinions offered in December 2001 
and November 2002 by the VA examiner who reviewed the 
complete record and offered a rationale for the opinion 
offered, do not place the evidence in equipoise. 

The Board also finds the remaining letters from various 
private physicians too speculative to be of probative value 
in adjudicating the veteran's claim.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  It appears that few of the 
physicians who wrote to the veteran in recent years about his 
GBS actually examined him or had access to more than a few 
limited medical records that the veteran had provided them.  
The Board observes that Dr. A.J.W.'s February 1998 letter did 
not include any opinion as to the etiology of the GBS.  
Dr. J.J.K. concluded in February 1998 that it was impossible 
to tell whether the veteran's neuropathy was transient or 
chronic.  Dr. R.B.D. determined in September 2000 that it 
would be difficult to show that the veteran's symptoms of GBS 
were present prior to his diagnosis in May 1972.  
Accordingly, even if these opinions are viewed in the light 
most favorable to the veteran, they do not establish service 
connection for GBS.

Additional evidence in support of the veteran's claim for 
service connection for GBS consists of his own lay assertions 
and May 2007 Travel Board hearing testimony.  The Board finds 
that, as a lay person, the veteran is not competent to opine 
on medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the absence of a medical nexus between the 
veteran's GBS and any incident of or finding recorded during 
active service, the Board finds that service connection for 
GBS is not warranted.


ORDER

Entitlement to service connection for Guillain-Barre syndrome 
(GBS) is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


